NOT FOR PUBLICATION                            FILED
                      UNITED STATES COURT OF APPEALS                         MAR 9 2017
                                                                        MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT



 BHINDER JIT SINGH,                                 No.   13-74326

                   Petitioner,                      Agency No. A096-161-410

   v.
                                                    MEMORANDUM*
 JEFFERSON B. SESSIONS III, Attorney
 General,

                   Respondent.

                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                                 Submitted March 7, 2017**
                                     Portland, Oregon

Before: O’SCANNLAIN, FISHER, and FRIEDLAND, Circuit Judges.

        Bhinder Jit Singh, a native and citizen of India, petitions for review of the

Board of Immigration Appeals’ (“BIA”) order upholding the Immigration Judge’s

(“IJ”) denial of his applications for asylum, withholding of removal, and protection



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under Article III of the Convention Against Torture (“CAT”).1 We have

jurisdiction under 8 U.S.C. § 1252, and we deny in part and dismiss in part the

petition.

      1. The BIA affirmed the IJ’s determination that Singh’s testimony was not

credible and, in light of that adverse credibility finding, affirmed the IJ’s

determination that Singh had not met his burden of proving eligibility for asylum,

withholding of removal, and protection under CAT. Adverse credibility

determinations are factual findings that must be upheld “unless the evidence

compels a contrary result.” See Jie Cui v. Holder, 712 F.3d 1332, 1336 (9th Cir.

2013); accord 8 U.S.C. § 1252(b)(4)(B). An IJ “must have a legitimate articulable

basis to question the petitioner’s credibility, and must offer a specific, cogent

reason for any stated disbelief.” Rizk v. Holder, 629 F.3d 1083, 1087-88 (9th Cir.

2011) (quoting Hartooni v. INS, 21 F.3d 336, 342 (9th Cir. 1994)). But “[s]o long

as one of the identified grounds is supported by substantial evidence and goes to

the heart of [the alien’s] claim of persecution,” the IJ’s adverse credibility

determination must be upheld. Id. at 1087 (alterations in original) (quoting Wang

v. INS, 352 F.3d 1250, 1259 (9th Cir. 2003)).




1
  Because Singh’s application for relief was filed before May 11, 2005, the
standards of review set forth in the REAL ID Act of 2005 do not apply.

                                           2
      Here, the IJ articulated several specific, cogent bases for the adverse

credibility finding that are supported by substantial evidence in the record. The IJ

identified numerous inconsistencies among Singh’s accounts of the events that

formed the heart of his claim, and Singh was unable to reconcile those

discrepancies despite opportunities to do so. See Chebchoub v. INS, 257 F.3d
1038, 1043 (9th Cir. 2001) (holding that inconsistencies related to the events that

form the basis of a petitioner’s alleged fear of prosecution go to the heart of a

claim for relief). The IJ also found material portions of Singh’s testimony about

his political affiliation to be implausible in light of the background evidence Singh

himself introduced. See Jibril v. Gonzales, 423 F.3d 1129, 1135 (9th Cir. 2005)

(explaining that testimony that is “implausible in light of the background evidence”

can support an adverse credibility finding (emphasis in original) (quoting

Chebchoub, 257 F.3d at 1043)). The IJ’s adverse credibility finding was also

based on an assessment of Singh’s demeanor, a determination to which we give

“special deference.” Paredes-Urrestarazu v. INS, 36 F.3d 801, 818-19 (9th Cir.

1994). Singh has thus failed to show that the evidence compels the conclusion that

his testimony was credible.

      2. Singh also argues that he was deprived of due process because

inadequate translator services may have caused the IJ to misperceive his testimony

as evasive or not credible. The IJ or BIA could potentially have remedied this


                                           3
alleged procedural error, but Singh did not object to the translator’s services at his

individual hearing and did not argue that those services were deficient in his appeal

to the BIA. Any argument that the translation services were deficient is thus

unexhausted, and we lack jurisdiction to review that claim. See Barron v. Ashcroft,

358 F.3d 674, 678 (9th Cir. 2004).

    PETITION FOR REVIEW DENIED IN PART AND DISMISSED IN
PART.




                                           4